Citation Nr: 0714862	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-22 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for chronic low back strain.

2.  Entitlement to a compensable disability rating for 
bilateral hearing loss. 

3.  Whether compensation should be withheld due to the 
veteran's receipt of separation pay.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1969 and from August 1975 to January 1987.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision adjudicated by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Columbia, South Carolina, and issued by the RO in 
Montgomery, Alabama, which granted service connection for 
PTSD at a 30 percent disability rating, tinnitus at a 10 
percent disability rating, and bilateral hearing loss at a 
noncompensable disability rating, and increased his 
disability rating for his service-connected back disability 
to 20 percent and continued his noncompensable disability 
rating for his scars as residuals of shrapnel wounds.  In the 
notice to this rating decision, the RO informed the veteran 
that his compensation would be withheld until the 
readjustment payment he received upon separation from his 
second period of service was paid back.  

The veteran filed a timely notice of disagreement with the 
decisions regarding his bilateral hearing loss, back 
disability, scars as residuals of shrapnel wounds and the 
withholding of his compensation.  As he did not perfect an 
appeal for the issue of an increased rating for his scars as 
residuals of shrapnel wounds, it is not before the Board.

In his May 2004 substantive appeal, the veteran requested a 
hearing before a Veterans Law Judge at the RO.  In an April 
2006 Written Brief Presentation, his representative indicated 
that the veteran wished to withdraw his request for a 
hearing.  See 38 C.F.R. § 20.704(d) (2006).

The veteran appears to be raising the issue of service 
connection for a cervical spine disorder as secondary to this 
lumbar spine disability in his May 2004 substantive appeal.  
This issue has not been developed for appellate review and, 
accordingly, is referred to the RO for appropriate action.

The issue of whether compensation should be withheld due to 
the veteran's receipt of separation pay is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's chronic low back strain is not manifested 
by severe lumbosacral strain, listing of the whole spine to 
the opposite side, positive Goldwaithe's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, narrowing or 
irregularity of joint space or some of these with abnormal 
mobility on forced motion; or forward flexion of the 
thoracolumbar spine of 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.

2.  The veteran's bilateral audiometric test results 
correspond to numeric designations no worse than Level II in 
his right ear and Level I in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
chronic low back strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, Diagnostic Code 
5237 (2006).

2.  The criteria for a compensable initial rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 4.85, Diagnostic Code 6100 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, a July 2003 letter satisfied notice 
requirements for elements (1), (2) and (3) above, but it is 
unclear from the record whether the appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The July 2003 letter informed the 
veteran what additional information or evidence was needed to 
support his claims, and that it was his responsibility to 
make sure that VA received all requested records that were 
not in the possession of a Federal department or agency.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this notice 
until September 2006, after the initial unfavorable AOJ 
decision.  However, in light of the Board's determination 
that the criteria for a higher rating for the veteran's back 
disability have not been met, no effective date or disability 
rating will be assigned, so there can be no possibility of 
any prejudice to the claimant under the holding in Dingess, 
supra in deciding this issue.  In Dingess, the Court 
declared:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service-connection 
claim has been more than substantiated-
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.

Id. at 491.  Since a higher initial rating is being denied 
for the veteran's bilateral hearing loss, there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra, in deciding this issue.  
 
Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

Service medical records, VA medical records and examination 
reports, non-VA medical records and lay statements have been 
associated with the record.  In August 2003, the veteran 
submitted a list of providers from whom he has received 
medical treatment.  In a December 2003 letter, the RO 
requested that the veteran submit release forms to enable the 
VA to obtain these medical records.  The veteran did not 
provide releases, but obtained and submitted his own medical 
records.  VA has obtained, or made reasonable efforts to 
obtain, all evidence which might be relevant to the 
appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).


Increased Rating Claims

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Because the veteran is 
appealing an initial rating decision for his bilateral 
hearing loss, which established service connection and 
assigned an initial disability rating, it is not the present 
level of his hearing loss disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Increased rating - chronic low back strain

The veteran contends that a disability rating in excess of 20 
percent should be assigned for his chronic low back strain to 
reflect more accurately the severity of his symptomatology.

The Board observes that the criteria relating to spinal 
disorders have been amended since the date of receipt of the 
veteran's claim in June 2003 and the most favorable one must 
be applied.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003; 69 
Fed. Reg. 32,449 (June 10, 2004) (codified at 38 C.F.R. § 
4.71a (2006)); see also VAOPGCPREC 3-2000.  

The veteran is service-connected under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5295-5292 (2003).  Diagnostic Code 5295 
pertains to lumbosacral strain, and Diagnostic Code 5292 
pertains to limitation of motion of the lumbar spine.  

Under Diagnostic Code 5295, a 40 percent rating was warranted 
when there is severe lumbosacral strain, listing of the whole 
spine to the opposite side, positive Goldwaithe's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of these 
with abnormal mobility on forced motion.  A 20 percent rating 
was warranted for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position under former.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).  

Under Diagnostic Code 5292, a 40 percent rating was warranted 
when there is severe limitation of motion of the lumbar 
spine, and a 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

In the rating schedule change that became effective September 
26, 2003, former Diagnostic Code 5295, became the current 
Diagnostic Code 5237.  In terms of former Diagnostic Code 
5292, limitation of motion of the spine is taken into account 
for rating all disabilities of the spine under the current 
regulations.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 
(2006).  

The current Diagnostic Codes 5235 - 5243 are to be rated in 
accordance with the General Rating Formula for Diseases and 
Injuries of the Spine (General Formula), unless Diagnostic 
Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(Formula for Incapacitating Episodes).  Under the General 
Formula, for spine disabilities with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, a 40 percent disability rating is 
assigned for unfavorable ankylosis of the entire cervical 
spine, forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 20 percent disability rating is 
warranted when forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or 
when the combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or when there is muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2006).  For VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(0 degrees) always represents favorable ankylosis.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2006).

An August 2003 VA spine examination report reflects the 
veteran's complaints of pain, weakness, stiffness, 
instability, giving way, fatiguability and lack of endurance.  
He reported that he had periods of flare-ups with sitting or 
walking for any distance, and that he has 15 percent of his 
endurance during this time.  The examiner observed objective 
evidence of painful motion, spasm, weakness and tenderness.  
The musculature of his back was satisfactory.  The veteran 
was flexed forward five degrees.  His range of motion was 
flexion to the right at 50 degrees, flexion to the left at 36 
degrees, forward flexion at 102 degrees and extension at 52.  
The examiner indicated that motion stops when pain begins.  
The diagnosis was post diskectomy degenerative joint disease 
of the lumbosacral spine with loss of function due to slight 
pain, confirmed by x-ray report.  The Board notes that, for 
VA rating purposes, normal range of motion for the lumbar 
spine is forward flexion to 90 degrees, extension to 30 
degrees, and lateral flexion to 30 degrees in each direction.

A January 2004 computerized tomography (CT) of the veteran's 
lumbar spine revealed diffuse spondylitic disease involving 
the L3 interspace.  Concurrent central spinal canal and 
bilateral recess stenosis were present.  Also apparent on the 
right was significant lateral recess disease present at the 
L4 level secondary to disc bulging and osteoprolific changes.  
A contemporaneous myelogram of the veteran's spine reflected 
diffuse spondylitic disease involving the lumbar spine 
beginning at the L3 level and extending caudally, along with 
an extradural defect on the left at L3.  The remainder of the 
lumbar spine was unremarkable.  

The evidence of record clearly weighs against the assignment 
of a 40 percent disability rating for the veteran's lumbar 
spine disability.  The veteran did not have listing of the 
whole spine to one direction or positive Goldwaithe's sign.  
His forward flexion and lateral motion in both directions 
were greater than the normal range of motion contemplated by 
VA regulations.  He did not have narrowing or irregularity of 
joint space or abnormal mobility on forced motion.  
Therefore, a higher disability rating is not warranted under 
Diagnostic Code 5295.  In terms of Diagnostic Code 5292, 
since his range of motion was greater than the normal limits, 
a rating for severe limitation of range of motion is not 
warranted.  The veteran does not have forward flexion of the 
thoracolumbar spine of 30 degrees or less and there is no 
evidence that the veteran has favorable ankylosis of the 
entire thoracolumbar spine.  Therefore, in accordance with 
the General Formula, a higher rating is not warranted under 
Diagnostic Code 5237.

Even with consideration of 38 C.F.R. §§ 4,40, 4.45, and 4.59, 
the preponderance of the evidence shows that the veteran's 
lumbar spine disability does not warrant a higher rating, 
since the August 2003 examiner stated that motion stopped 
when pain began, and the veteran's range of motion did not 
meet the criteria for a higher rating.   

The Board has considered other diagnostic codes for rating 
disabilities of the spine.  Because the evidence reflects 
that the veteran's has been diagnosed with degenerative disc 
disease, the Board has considered the criteria for 
intervertebral disc syndrome.  During the pendency of this 
appeal, the Rating Schedule for intervertebral disc syndrome 
has been revised.

Under Diagnostic Code 5293, effective prior to September 25, 
2003, intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either under the Formula for 
Incapacitating Episodes or by combining under Section 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  The regulation defines an incapacitating episode 
as a period of acute signs and symptoms that requires bed 
rest prescribed by a physician and treatment by a physician.  
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent disability evaluation, and 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).   

The new rating formula for the spine became effective 
September 26, 2003.  Under the new rating formula, Diagnostic 
Code 5293 became Diagnostic Code 5243, Intervertebral Disc 
Syndrome, and should be evaluated either under the General 
Formula or under the Formula for Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.  

The March 2003 VA spine examiner noted that the veteran had 
periods of flare ups with sitting or walking for any 
distance, at which time he had 15 percent of his endurance.  
However, as these periods do not qualify as incapacitating 
episodes as contemplated by the regulations, a period of 
acute signs and symptoms that requires bed rest prescribed by 
a physician and treatment by a physician, a higher rating 
would not be warranted in accordance with the Formula for 
Incapacitating Episodes.  The veteran's disability does not 
warrant a higher rating under the General Formula.  As noted 
above, he does not have forward flexion of the thoracolumbar 
spine of 30 degrees or less and there is no evidence that the 
veteran has favorable ankylosis of the entire thoracolumbar 
spine, which would warrant a 40 percent disability rating 
under the General Formula.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003), Diagnostic Code 5243 (2006).  

The Board has considered other diagnostic codes for rating 
disabilities of the lumbar spine.  Pursuant to the 
regulations in effect prior to September 26, 2003, Diagnostic 
Code 5289 contemplates ankylosis of the lumbar spine; 
however, there is no evidence that the veteran has ankylosis 
of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5289 
(2003).  

The Board has considered other disability ratings under the 
current rating criteria, which are to be rated using the 
General Formula.  However, as noted above, the veteran's 
disability does not warrant a higher rating under the General 
Formula. 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5238, 5239, 5240, 5241, 5242 (2006).

There is no evidence of record that the veteran's service-
connected back disability causes marked interference with 
employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Therefore, it is not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006).  Thus, the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 20 percent for the veteran's 
back disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).



Bilateral hearing loss

The veteran's service-connected bilateral hearing loss is 
currently evaluated at a noncompensable disability rating 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.  A rating for 
hearing loss is determined by a mechanical application of the 
Rating Schedule to the numeric designations assigned based on 
audiometric test results.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  To evaluate the degree of disability from 
defective hearing, the Rating Schedule establishes 11 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  These are 
assigned based on a combination of the percent of speech 
discrimination (Maryland CNC) and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  These averages are entered into a table of 
the Rating Schedule to determine the auditory acuity level of 
each ear, and these auditory acuity levels are entered into 
another table of the Rating Schedule to determine the 
percentage disability rating. 38 C.F.R. § 4.85. 

An alternative method of rating exceptional patterns of 
hearing impairment is set forth in 38 C.F.R. § 4.86, but none 
of the veteran's test results meets the criteria for 
application of this alternative method.

In a September 2003 rating decision, the veteran was granted 
service connection for bilateral hearing loss at an initial 
noncompensable rating.  That decision was based on his August 
2003 VA examination which provided a link between his current 
hearing loss and his in-service hearing loss. 

The veteran has contended that his hearing loss warrants a 
higher evaluation.  Results of the August 2003 VA 
audiological examination are as follows:



Pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
45
80
LEFT
20
20
30
35
45

The average was 48 in the right ear and 33 in the left ear.  
Speech recognition ability was 88 percent in the right ear 
and 96 percent in the left ear.  The impression was mild to 
severe sensorineural hearing loss in the right ear and mild 
to moderate high frequency sensorineural hearing loss in the 
left ear.  These results warrant findings of hearing acuity 
of Level II in his right ear and level I in his left ear 
under Table VI, commensurate with a noncompensable rating 
under Table VII of 38 C.F.R. § 4.84.

The evidence of record clearly weighs against the assignment 
of a compensable rating.  The hearing tests in the record do 
not provide a basis for a compensable evaluation.  Although 
the Board sympathizes with the veteran's difficulties due to 
hearing loss, the Board is constrained to abide by VA 
regulations, which mechanically apply testing results to the 
applicable regulations.  

There is also no evidence of record that the veteran's 
service-connected bilateral hearing loss causes marked 
interference with employment, or necessitates frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Therefore, 
the Board is not required to remand this matter for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2006).  In light of the above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a compensable disability rating for bilateral hearing 
loss at any time since the effective date of the grant of 
service connection.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990);  Fenderson, supra.




ORDER

A disability rating in excess of 20 percent for chronic low 
back strain is denied.

A compensable disability rating for bilateral hearing loss is 
denied. 


REMAND

The veteran received a readjustment payment in the amount of 
$30,000.00 when he was discharged from his second period of 
service in January 1987.  In February 1987, he was service 
connected for chronic low pain and scars, residuals of 
shrapnel wounds, both at noncompensable disability ratings.  
In 1990, the veteran entered the US Army Reserve service 
(Army Reserves).  The veteran contends that he re-injured his 
back while on inactive duty for training (INACDUTRA) in 1993, 
during his third period of service.  In a September 2003 
rating decision, the veteran was granted service connection 
for PTSD at a 30 percent disability rating, for tinnitus at a 
10 percent disability rating, and bilateral hearing loss at a 
noncompensable disability rating.  In addition, the RO 
increased his disability rating for his service connected 
back disability to 20 percent and continued his 
noncompensable disability rating for his scars, residuals of 
shrapnel wounds.  In the notice for this decision, the RO 
informed the veteran that VA would be withholding his 
disability compensation until his readjustment pay had been 
paid back.  

Under 38 C.F.R. § 3.700(a)(2)(iv) (2006), compensation 
payable for service-connected disability incurred or 
aggravated in a subsequent period of service will not be 
reduced for the purpose of offsetting readjustment pay for a 
prior period of service.   The veteran argues that, pursuant 
to this regulation, since his back disability for which he 
was service connected after separating from his second period 
of service warranted a compensable disability rating only 
after it was aggravated during his third period of service, 
INACDUTRA, this compensation should not be subject to 
withholding.  It appears that the AOJ did not consider 
38 C.F.R. § 3.700(iv) when determining whether to withhold 
the veteran's compensation. 

The record does not contain the veteran's medical records 
from his time in the Army Reserves.  The veteran has based 
his argument on the fact that his back disability was 
aggravated during his period of time in the Army Reserves.  
On remand, the AOJ should obtain the veteran's medical 
records from the Army Reserves, in order to verify that the 
veteran suffered a back injury during INACDUTRA in 1993.
 
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Army 
Reserve Personnel Center (ARPERCEN), 
verify the veteran's period of the 
service in the Army Reserves.  Then, the 
AOJ should request from ARPERCEN the 
veteran's medical records from his time 
in the Army Reserves.  If records are 
unavailable, please have the provider so 
indicate.  

2.  After completion of 1 through 4 
above, the AOJ should readjudicate the 
appellant's claim, to include 
consideration of 38 C.F.R. § 3.700(iv) 
(2006) regarding whether the veteran 
aggravated his service-connected back 
disability while in the reserves and 
whether withholding compensation in light 
of 38 C.F.R. 
§ 3.700(iv) is appropriate.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


